Citation Nr: 0520123	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  99-17 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for hypertension.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1974 to May 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware.  In April 2003, 
the veteran was afforded a hearing at the RO before the 
undersigned.  In September 2003 the case was remanded for 
additional development of evidence.


FINDING OF FACT

Hypertension was not manifested in service or in the 
veteran's first postservice year, and is not shown to be 
related to his active service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  
38 U.S.C.A. § 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
mandates of the VCAA and implementing regulations are met.  
Well-groundedness is no longer an issue, the matter has been 
readjudicated on the merits.  See September 2001 rating 
decision.  The veteran was notified why service connection 
for the claimed disorder was denied in the August 1998 rating 
decision and in a February 1999 statement of the case (SOC).  
A letter of September 2001 (after the rating on appeal), in 
addition to specifically mentioning "VCAA," informed the 
veteran what evidence was needed to establish service 
connection, of his and VA's respective responsibilities in 
claims development, and that he had up to one year to submit 
additional evidence.  He has had ample opportunity to 
respond/supplement the record.  A February 2002 supplemental 
SOC (SSOC) also outlined pertinent VCAA provisions.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously could not have been given prior to enactment 
of the VCAA.  Notice was provided prior to the RO's last 
adjudication and certification to the Board.  The veteran has 
had ample opportunity to respond, and is not prejudiced by 
any notice timing defect. 

As to notice content, the 2001 letter advised the veteran 
what type of evidence (to include medical records showing 
current disability and nexus) was necessary to establish 
entitlement to the benefit sought (and by inference what the 
veteran should submit).  The February 2002 SSOC, as well as 
an April 2005 SSOC, both at page two, advised the veteran to 
"provide any evidence in [his] possession to pertains" to 
his claims.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
majority of the veteran's complete service medical records; 
his separation report is not of record.  The veteran also 
reported treatment at Dover Air Force Base (Dover AFB) in 
March 1995.  He added that during this treatment he was told 
that he had hypertension and was prescribed medication.  
Pursuant to the Board's September 2003, an attempt to obtain 
these records was undertaken by the Appeals Management Center 
(AMC) in Washington, DC.  See March 2004 VA Form 119 (Report 
of Contact) and July 2004 follow-up request.  A response from 
Dover AFB in August 2004 advised that the veteran did "not 
have medical records maintained at this facility."  All 
available post-service treatment records have been secured.  
The veteran has been afforded VA examinations, most recently 
in January 2005.  VA's duties to assist, including those 
mandated by the VCAA, are met.

Factual Background

Service medical records revealed no pertinent abnormality on 
April 1974 service entrance examination.  The veteran's 
cardiovascular system was normal; his blood pressure was 
136/82.  Elevated blood pressure readings were noted in 
November 1990 and March 1991.  As was noted, a separation 
examination report is not of record.  

On May 1995 VA general medical examination, the veteran's 
blood pressure was 140/84.  Hypertension was not diagnosed.  

A January 1996 private medical record includes a blood 
pressure reading of 160/104.  

A June 1996 private medical record includes a diagnosis of 
hypertension.

A July 1996 private medical record includes a notation which 
mentions that the veteran had a past history significant for 
possible hypertension.  

On January 2005 VA examination the examiner reviewed the 
veteran's claim folders.  (Specific clinical findings, to 
include blood pressure readings both during and after the 
veteran's service, were noted.)  The examiner commented (as 
part of the diagnosis) that during service the veteran was 
advised that his blood pressure was high in 1991, but that a 
five-day blood pressure screen showed normal findings.  The 
veteran added that in 1995 he was again informed that his 
blood pressure was elevated, and that he took medication for 
three months and then stopped taking the medication.  Records 
of this 1995 treatment are not on file; as noted above, an 
attempt to obtain them proved unsuccessful.  The examiner 
also noted that the veteran resumed treatment for high blood 
pressure on a regular basis, "probably" in 1996.  The 
diagnosis was controlled essential hypertension.  The 
examiner concluded that the veteran's hypertension was not 
diagnosed during service or in his first postservice year.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  If certain 
chronic diseases (here, hypertension) become manifest to a 
compensable degree within one year after service, such 
diseases are presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a claimed disorder, there 
must be:  (1)  medical evidence of a current disability; (2)  
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3)  medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; hypertension 
(essential) is diagnosed.

The further requirements satisfied are:  Evidence of disease 
or injury in service and competent evidence of a nexus 
between the current disability and the disease or injury in 
service.  While some elevated blood pressure readings were 
noted during the veteran's military service, hypertension was 
not diagnosed in service.  Consequently, direct service 
connection, i.e., on the basis that hypertension became 
manifested in service and has persisted since, is not 
warranted.  

While the veteran alleges treatment for hypertension in the 
first postservice year, a search for records at the facility 
where he indicated the treatment took place resulted in a 
response that they had nothing on record showing the veteran 
was treated there.  The earliest competent (medical) evidence 
of hypertension is in 1996.  As this was in excess of one 
year following the veteran's May 1994 service separation, 
presumptive service connection for hypertension (as a chronic 
disease under 38 C.F.R. §§ 3.307, 3.309) likewise is not 
warranted.  

There is no competent evidence (medical opinion) of a nexus 
between the veteran's hypertension and his active service.  
In fact, the only competent evidence in that regard, the 
report of a VA examination in January 2005, contains a 
conclusion that the veteran's hypertension was not diagnosed 
during service or in the first postservice year.  The 
veteran's statements/testimony relating his hypertension to 
service are not competent evidence.  As a layperson, he lacks 
the training/expertise to provide a competent opinion in the 
matter of medical etiology.  See Espiritu, supra.  Without 
any competent evidence that the veteran's hypertension is 
related to service, the preponderance of the evidence is 
against his claim seeking service connection for such 
disability.  Hence, it must be denied.


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


